OPINION AND ORDER
This is an original action for review of a decision of the Character and Fitness Committee (Committee) of the Kentucky Board of Bar Examiners denying an appli*790cation for admission to the practice of law in Kentucky.1 Ms. Strasser requests that she either be admitted to the practice of law in Kentucky or be granted a conditional admittance.2
In February of 2001, Ms. Strasser filed her application to take the July Kentucky Bar Examination. On that application she disclosed a misdemeanor citation issued in 1997, but it was brought to the attention of the Committee that she had not disclosed that citation on her law school applications or on an application for an intern position. The Committee requested additional information on the citation, but Ms. Strasser did not provide all additional documentation requested by the ■ Committee. The Committee therefore denied her permission to sit for the July bar exam. However, two weeks before the July bar exam, the Committee reconsidered its position and allowed Ms. Strasser to take the exam upon her written waiver providing that her scores would not be released until she successfully proved her character and fitness to practice law in Kentucky.
On December 6, 2001 and again on May 23, 2002, the Committee held formal hearings on Ms. Strasser’s character and fitness to practice law in Kentucky. On July 30, 2002, Ms. Strasser’s application for admission was denied for failure to prove the requisite character and fitness. An appeal was taken pursuant to SCR 2.060 to this Court on October 9, 2002. In March of 2002 in an unrelated matter, four-felony charges were filed against her former boyfriend, Mr. Kelly Ward, with Ms. Strasser as the complaining witness.
On March 20, 2002, this Court issued an Opinion and Order mandating that Ms. Strasser’s application be deemed granted and her bar exam grade be unsealed. This Court determined that Ms. Strasser “has taken appropriate steps to deal with the residue of her early life ... has demonstrated insight - into the problems she faces and maturity in the manner in which she is dealing with them.” The Committee filed a motion for reconsideration of our order, but released her bar exam results. The Court issued a subsequent order stating that Ms. Strasser must file a new application for admission by examination, pursuant to SCR 2.024. Unfortunately, she did not pass the July bar exam and the Committee withdrew the motion for reconsideration.
The Committee also discovered new information relating to Ms. Strasser’s character and fitness to practice law stemming from instances of domestic violence with her former boyfriend, Mr. Kelly Ward. The new information was provided in a letter sent by Kelly Ward’s Sister, Ms. Kim Tharp-Barrie. The information showed inconsistencies in the recounting of events to police and in a subsequent civil complaint against a homeowner’s insurance company. The Committee hired an investigator to look into the validity of Ms. Tharp-Barrie’s allegations. Ms. Tharp-Barrie also hired an investigator to assist the Committee.
On May 9, 2003, Ms. Strasser reapplied to take the July 2003 bar exam. The Committee allowed Ms. Strasser to the take the exam under the same written waiver. She only sat for the July 2003 multi-state portion of the exam since she had previously passed the written portion. In October 2003, per the Committee’s request, Ms. Strasser participated in inter*791views with three psychologists and was given the Minnesota Multiphasic Personality Inventory (MMPI) test at Seven Counties in Louisville, Kentucky. The psychologist asked whether she had anger management issues or whether she had abused alcohol. According to Ms. Stras-ser, the three panel psychologists found that she could practice law concurrently with attending counseling. In addition, Ms. Strasser paid for all the costs associated with the Committee’s investigation, but on November 17, 2004 the Committee issued an opinion denying her application for admission to the Kentucky Bar by a vote of 2-1. Chairman Grant Helman dissented without a separate opinion “on the basis that Ms. Strasser has rehabilitated herself and currently meets the requirements of good moral character and mental fitness to practice law in Kentucky.”
Ms. Strasser now seeks review under SCR 2.060 and claims that the Character and Fitness Committee was collaterally es-topped from reviewing any evidence pertaining to her character and fitness except that contained in her reapplication of May 200B.3 The Committee argues that per our Order they conducted a “de novo” review of all issues upon Ms. Strasser’s reapplication, which included consideration of previous applications and behavior in addition to any new revelations.

I. Fitness

As to Ms. Strasser’s fitness, the Committee claims that she failed to prove the present mental and emotional fitness to practice law. The Committee’s conclusion is based on Seven Counties’ recommendation that she join Alcoholics Anonymous. Moreover, the Committee highlights that its decision was based on several incidents of domestic violence between herself and Mr. Ward, some of which she may have instigated. It is important to note that Ms. Strasser ended her relationship with Mr. Ward in March of 2003.
The purpose of requiring an applicant’s fitness is to exclude from the practice of law any person having a mental or emotional illness or condition, which would be likely to prevent the person from carrying out duties to clients, courts or the profession.4 Although Ms. Strasser sought and was treated for alcohol and relationship problems by counselor Tome-ca Runyon, it does not mean that she is unfit to practice law. Moreover, Ms. Strasser is in counseling. There is nothing to suggest that her past problems with alcohol and domestic violence interfere with her present ability to practice law. The substantial fact that she has sought treatment and lack of any incidents to this date show a strong attempt to demonstrate that she is fit to practice law. Additionally, Ms. Strasser has presented evidence in the form of letters from employers and others in the legal community that she has conducted herself in a professional and competent manner.

II. Character

The Committee offers that Ms. Strasser provided false statements to the police regarding an April 1999 incident of falling or being pushed from some steps; or that she gave false testimony in a deposition in two civil cases in April 2002 and in June 2003. In her motion, Ms. Strasser explains that *792she was unsure or unclear of the events that took place about which she filed a complaint against a former boyfriend with the Indiana Police and with an Indiana court in a civil lawsuit. Ms. Strasser was treated for a miscarriage at Baptist Hospital East the day after the fall. In a subsequent civil claim against the homeowner’s insurance company, she stated that her boyfriend did not push her,5 but stated in a different deposition in relation to a civil case that he did push her down the steps.6 Ms. Strasser also testified before the Committee that her former boyfriend had pushed her and attempted to clear up any discrepancies. During the hearing before the Committee, she admitted her former lapses in veracity to the committee:
I had stated in the deposition that I had lied to the police officer about being pushed. And I didn’t think that was an accurate statement because I didn’t lie to the police officer about being pushed. But then I wasn’t completely correct in not explaining to him that I had also fallen off the stairs. So I don’t think it still gave an accurate version of what took place. That’s why I didn’t sign it and that’s why I dismissed the case because I didn’t feel comfortable proceeding with a case that I really wasn’t sure what took place.
[[Image here]]
I didn’t sign the deposition because at the time that the police were called out, I told the police the truth, as I knew it at the time, that Bryan pushed me. Subsequent to that happening, Bryan and I had spoken to each other. He had told me that he didn’t want to get in trouble. He had told me that he didn’t think that he had pushed me, that he thought that I had fallen both times ... And that is when I said to him, ‘Well, that means I wasn’t completely accurate with the police.... ’ Then when I went and gave this deposition and went by, you know partially what Mr. Kessinger told me what happened which would mean that I didn’t tell the police that I had also fallen on the steps... I ... just decided because Bryan’s not clear what happened ... I am not clear what happened ... I immediately dismissed the case with prejudice.
On November 19, 2004, the Committee denied Ms. Strasser’s application in part on this inconsistency.
We agree with the Committee that there is a discrepancy, but viewed in light of Ms. Strasser’s explanation, it is not clear that she was intentionally deceptive. The deposition showing the discrepancy was taken three years after the event, and Ms. Strasser had been embroiled in domestic disputes with her former boyfriend. As she stated in the deposition, she was unclear of the events because she relied on others to obtain the full picture of what had transpired. In any event, in the end her story was clear that she had been pushed and these discrepancies do not indicate any clear wrongdoing or deceit on the part of Ms. Strasser. As Ms. Strasser has demonstrated a sincere effort to im*793prove her life, we order that she be conditionally admitted pursuant to SCR 2.042 to the practice of law in Kentucky. It is hereby ordered that
1. Ms. Strasser shall provide the Committee with a formal monitoring plan. In this formal monitoring plan, Ms. Strasser shall submit the names of a mentor group of three or more attorneys that would oversee Ms. Strasser’s legal work and supervise her behavior. As part of that mentor group, Ms. Strasser shall also submit the name of a counselor, psychologist, or psychiatrist who will supervise her behavior and meet with her on a regular basis to monitor alcohol abuse and relationship issues. Ms. Strasser’s admission would only be conditional on her working at the level required by the team of mentor attorneys and her attendance of counseling on a regular basis. The mentor group shall report any questionable behavior to the Kentucky Bar Association. This plan shall be submitted within thirty days after this Order.
2. Ms. Strasser shall attend counseling for a duration necessary, as determined by the licensed counselor, psychologist, psychiatrist, or the Kentucky Lawyers Assistance Program (KYLAP), but in no event shall that period result in a counseling of Ms. Strasser for less than two years after this Order;
3. Ms. Strasser shall provide the Committee with proof of compliance with such plan in accordance with its terms for a period of time not to exceed one year from the enactment of the plan. At the completion the term, Ms. Strasser may apply to this Court for unconditional admission to the practice of law in Kentucky.
LAMBERT, C.J., and JOHNSTONE, KELLER, and SCOTT, JJ., concur.
WINTERSHEIMER, J., dissents by separate opinion in which COOPER and GRAVES, JJ., join.
ENTERED: April 21, 2005.
/s/ Joseph E. Lambert
Chief Justice

. SCR 2.060.


. Under the conditional admittance, Ms. Strasser proposes to arrange to have her work and behavior supervised by a group of mentor attorneys. In addition, her fitness to practice law would be monitored by counselors who would see her on a regular basis concerning relationship and alcohol issues. Any violations would be reported to the KBA.


. Ms. Strasser claims that by this Court’s Opinion and Order dated March 20, 2002, the Committee should be collaterally estopped from revisiting her participation in the escort business and her lack of candor on two law school applications. The basis of this request is because we stated in our opinion that Ms. Strasser had reformed her life and should be admitted to practice law.


. SCR 2.011(2).


. Her claim against the homeowner’s insurance company (Mr. Kessinger) alleged that she was injured as a result of faulty stairs and the failure of the homeowner to exercise due care.


. She claims that at some time after filing the civil suit on April 9, 2001 against Mr. Kes-singer, her boyfriend had stated that he had pushed Ms. Strasser. Three years later Ms. Strasser was deposed on the issue. Although it is not clear, the Kessinger deposition must have shown to Ms. Strasser that she lied to' Washington County Police concerning who had pushed her. She claims that after she read the deposition (presumably of Mr. Kes-singer) she did not feel comfortable signing her deposition and decided to dismiss the lawsuit.